PROVOSTY, J.
Section 6 of Act 176, p. 239, of 1908, makes it a crime punishable by fine or imprisonment or both for any person conducting a saloon to sell intoxicating liquors to a woman; and section 7 of the same act provides that:
The person convicted of such crime “shall, in addition, to the punishment prescribed in section 6, * * * be permanently deprived thereafter of the privilege of conducting a * * * saloon * * * or other place where spirituous =s * * liquors * * * are sold; and the revocation of said privilege shall be declared by the court having jurisdiction to impose the penalties fixed by section 6.”
The accused in this case having been found guilty under section 6, the court sentenced him under that section, and then proceeded as follows:
“It is further ordered that his license and permit to operate a saloon in the town of Abita Springs, in the parish of St. Tammany, shall be revoked and annulled, and that he shall be deprived of the privilege of conducting a barroom in this parish.”
[1, 2] Neither said section 7, nor any other law that we know of, authorizes the court to revoke or annul the license or the permit of accused. In these respects, therefore, the sentence is unauthorized, and must be annulled. The sentence should have been made to read, in the words of the statute, or equivalent, that the accused “be permanently deprived,” etc. And, by the way, the deprivation should not be restricted to the parish, but extended to the entire state.
[3] The woman to whom the liquor is alleged to have been sold testified that no liquor was sold to her; and accused claims that he was exculpated by this; or that, at any rate, the basis was established for a reasonable doubt. With the sufficiency of the evidence to convict, however, this court has nothing to do.
The judgment appealed from is therefore annulled in so far as it revokes the license and permit of the accused, and is affirmed in so far as it imposes a fine, etc., and the case is remanded for proper sentence to be *325passed under section 7 of Act 176, p. 239, of 1908.
O’NIELL, J., is of the opinion that the sentence depriving the convicted person of the privilege of conducting a barroom, ipso facto, revoked his permit, though not his license; the latter being transferable.